     Case 3:20-mj-00780-KSC Document 17 Filed 03/24/20 PageID.30 Page 1 of 1



1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                             SOUTHERN DISTRICT OF CALIFORNIA
9                            (HONORABLE KAREN S. CRAWFORD)
10   UNITED STATES OF AMERICA,            )      Case No. 20MJ0780-KSC
                                          )
11                          Plaintiff,    )
                                          )
12          v.                            )
                                          )
13   Miguel Jose Mayne Garcia,            )      ORDER DENYING MOTION FOR
                                          )      ORDER FOR AMENDMENT OF
14                                        )      RELEASE CONDITIONS
                            Defendant.    )
15                                        )      _________________________
                                          )
16
17          IT IS HEREBY ORDERED, Motion having been made to amend the
18   defendant’s conditions of release is hereby Denied without Prejudice for the following
19   reasons:
20
        1) The Court finds a bond secured by the defendant’s own recognizance to be
21
            insufficient.
22
        2) Defense counsel has not presented an adequate bond proposal.
23
24
25
26          SO ORDERED.
27   Dated: 9:01
             _____________
                 AM, Mar 24, 2020         ____________________________________
28                                        KAREN S. CRAWFORD
                                          U.S. Magistrate Judge
